    Case: 5:18-cv-00178-JMH Doc #: 15 Filed: 12/17/18 Page: 1 of 2 - Page ID#: 48



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


DARRELL SULLIVAN,                         )
                                          )
        Plaintiff,                        )                   Case No.
                                          )               5:18-cv-178-JMH
v.                                        )
                                          )                    ORDER
ONEMAIN FINANCIAL GROUP, LLC,             )
                                          )
        Defendant.                        )
                                          )
                                          )
                                          )

                                ***
        This matter is before the Court upon the parties’ Joint

Stipulation of Dismissal with Prejudice.              [DE 14].     On April 12,

2018, this matter was held in abeyance pending the completion of

binding arbitration.         [DE 13].    Now, the parties seek a voluntary

dismissal       of   this    action     pursuant     to    Fed.   R.    Civ.    P.

41(a)(1)(a)(ii).        [DE 14].

        Here, the joint stipulation of dismissal is signed by all

parties to the action and will resolve all remaining claims.

Accordingly, IT IS ORDERED as follows:

        (1)   The parties’ Joint Stipulation of Dismissal [DE 14] is

        GRANTED;

        (2)   All claims and counts in this matter are DISMISSED WITH

        PREJUDICE;




                                         1 
 
    Case: 5:18-cv-00178-JMH Doc #: 15 Filed: 12/17/18 Page: 2 of 2 - Page ID#: 49



        (3)   The   parties    SHALL   bear   their    own   fees,   costs,    and

        expenses; and

        (4)   This matter SHALL be stricken from the Court’s active

        docket.

        This the 17th day of December, 2018.




                                         2 
 
